United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-3074
                                    ___________

United States of America,                *
                                         *
            Appellee,                    *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Joseph Anthony Petty,                    *      [UNPUBLISHED]
                                         *
            Appellant.                   *
                                    ___________

                            Submitted: February 17, 1998

                                Filed: February 20, 1998
                                     ___________

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

     Joseph Anthony Petty appeals from the district court’s1 denial of his 18 U.S.C.
§ 3582(c) motion to reduce his 210-month sentence based on U.S. Sentencing
Guidelines Manual App. C, Amend. 516 (equating each plant to 100 grams of
marijuana), now codified at U.S. Sentencing Guidelines Manual § 2D1.1(c), comment.
(n.E & backg’d) (1997).



      1
       The Honorable Elsijane Trimble Roy, United States District Judge for the
Eastern District of Arkansas.
      We conclude that the district court did not abuse its discretion in denying Petty’s
motion. See United Stats v. Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir. 1997) (per
curiam) (standard of review); United States v. Risch, 87 F.3d 240, 243 (8th Cir. 1996).
With or without application of the Amendment, Petty’s guilty plea to manufacturing 67
marijuana plants, combined with his prior convictions, subjected him to a career-
offender enhancement and a Guidelines imprisonment range of 210 to 240 months. See
21 U.S.C. § 841(b)(1)(C); U.S. Sentencing Guidelines Manual § 4B1.1(C) (1997).

      The judgment is affirmed. Petty’s motions are denied.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-